     Case: 1:20-cv-00209 Document #: 25 Filed: 08/27/20 Page 1 of 3 PageID #:184




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 SREAM INC, and REPUBLIC TOBACCO
 NA,

                       Plaintiffs,

                       v.                                 Case No. 1:20-cv-00209

 Fedaa Masood doing business as Sunshine                  Judge Coleman
 Food-4
                Defendants.

                                      JUDGMENT ORDER

        This matter coming before the Court on Plaintiffs’ Motion for Entry of Default Judgment

under Rule 55(b), and after considering the prove-up materials and memorandum submitted by

movant, the Court hereby finds, and it is ORDERED:

        1.      The Plaintiffs filed their Complaint on January 20, 2020 [Dkt. 1].

        2.      The Summons and Complaint was served on Fedaa Masood doing business as

Sunshine Food-4 on April 4, 2020 [Dkt. 9].

        3.      The Defendants have failed to respond to the Complaint or otherwise appear in

this instant action.

        4.      Plaintiffs have sought entry of default, and default judgment and filed prove-up

materials and a memorandum of law.

        5.      In counterfeit trademark cases, the balance in setting statutory damages is

providing some measure of compensation and deterrence, without crossing the line into over-

deterrence. Relevant considerations include the nature and price of the product; the volume of

sales (or an estimate depending on the size of the offending retail operation); any safety and




                                                 1
    Case: 1:20-cv-00209 Document #: 25 Filed: 08/27/20 Page 2 of 3 PageID #:185




health risks of the counterfeit goods; and the strength of the mark. See, e.g., Republic

Technologies (NA) LLC v. Smoke Shop for You XX, Inc. 19 C 8462 (N.D. Ill. 2020) (Chang, J.).

       6.        Here, the tobacco pipe bought by the investigator reported there were three

offending RooR pipes being offered at the location. (Dkt. 22, Ex. B). And on default willfulness

is presumed.

       7.        Additionally, as the court in Smoke Shop for You XX, Inc., concluded, “there

actually is some health concern with counterfeit products that are designed to convey vapors into

the body.” Id.

       8.        The amount sought by Plaintiffs is consistent with other statutory damage awards

made by judges in this District. See, e.g., Republic and Sream v. Smoke Shop For You XX, Inc.

(19-cv-08462) (Chang, J.) (awarding $30,000 in statutory damages); Roor and Sream v.

Smoker’s Zone. (19-cv-05014) (Lee, J.) ($30,000 in statutory damages); Roor and Sream v.

Lakeview Smoke and Vape, Inc. (19-cv-06489) (Dow, J.)($30,000 in statutory damages);

Republic v. Sam 1, Inc. (19-7974)(Kennelly, J.)($20,000 in statutory damages); Republic v.

Norridge Tobacco, 19 C 5025)(Kennelly, J.)($20,000 in statutory damages); Roor v. Cool Stuff,

19 C 5469 (Blakey, J.) ($20,000 in statutory damages).

       9.        Accordingly, the Court awards $20,000.00 in statutory damages, as requested. In

addition to the statutory damages, $885.35 is awarded for costs (the filing fee, investigator fee,

and service expense). The total judgment amount is thus $20,885.35.

       10.       A separate AO-450 judgment shall be entered.




                                                  2
    Case: 1:20-cv-00209 Document #: 25 Filed: 08/27/20 Page 3 of 3 PageID #:186




       Judgment in entered in favor of ROOR INTERNATIONAL BV and SREAM, INC., and

against Fedaa Masood in the amount of $20,885.35.

                                          ENTERED:




                                          Hon. Sharon Johnson Coleman
                                          United States District Judge

Dated: 8/27/2020




                                             3
